Title: To George Washington from William Livingston, 7 November 1778
From: Livingston, William
To: Washington, George


  
    Dear Sir
    Trenton [N.J.] 7 Novr 1778
  
I was lately presented with a Petition from a considerable Number of the well-affected in the County of Bergen, shewing by an enumeration of particulars their inability to furnish a sufficient guard for their own Security against the Depredations of the Enemy, or the attempts of a set of domestic ruffians hired to carry them into Captivity; & praying me to procure them assistance by detachments from the militia. As the Governor of this state is not authorized to order such detachments without the advice of Council, I accordingly laid the Petition before the Board, who, considering that a part of the Army is expected to winter in this State, & that your Excellency would have no objection in that Case to station a sufficient number of them in such parts of the County of Bergen, as could answer all the purposes proposed by the detachment above mentioned, if such measure should appear to your Excellency not inconsistent with the general Interest, advised me to write to you on the Subject, before any other steps were taken in consequence of the Petition. I therefore do myself the honour to beg the favour of your Excellency’s Sentiments on that head, having not the least doubt from your constant readiness to give us every relief in your power, of your affording us such assistance in the present instance as may not interfere with the plan you may think necessary to adopt for posting your Troops in this State—I have the honour to be with great Respect Dear Sir your Excellencys most humble Servant

  Wil: Livingston

